 INTERNATIONAL, LONGSHOREMEN'S ASSOCIATION,59In the event that employees are needed in the warehouse, they areobtained from the production force. In the event that an intraplantdriver is needed he is obtained from among the warehousemen if aqualified man is available.The intraplant drivers and warehousemendo not work in production or maintenance unless transferred, but dohave rights, along with production and maintenance employees, tobid for vacant jobs in the production and maintenance departments.This opportunity is not offered the over-the-road and mine drivers.In view of the foregoing, we find that the intraplant drivers andwarehousemen do not exercise genuine craft skills, nor do they con-stitute a functionally distinct department identified with a traditionaltrade or occupation having special interests distinct from other em-ployees 1Accordingly, we conclude that the unit sought by theTeamsters is inappropriate for separate representation.'In view of the conclusion that the intraplant drivers and ware-housemen cannot be severed from the existing production and main-tenance unit, and as all parties agree that the production and main-tenance unit is appropriate, we find that the following employeesconstitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees employed at the, Em-ployer's Lock Haven, Pennsylvania, operation, including intraplantdrivers and warehousemen, but excluding over-the-road drivers, minetruckdrivers, salaried technical employees, office clerical employees,professional employees, guards, and all supervisors as defined in theAct.-[Text of Direction of Election omitted from publication.]4AmericanPotashcEChemicalCorporation,107 NLRB 1418.See alsoVirginia-CarolinaChemicalCorporation,101 NLRB 1336;General Electric Company,89NLRB 726, 739,740.Vanadium Corporation of America,117 NLRB 1390 (warehousemen). Cf.UnitedStates Smelting,Refining and MiningCompany,'116 NLRB 661, 665, 666;JocieMotorLines, Inc.,112 NLRB 1201, 1209.BAs we have concluded that these employees are not severablewe deem it unnecessaryto consider the various unit contentions of the Teamsters.International Longshoremen'sAssociation,Independent, SouthAtlantic and Gulf Coast District,and Locals 1758 and 1763andEellco Industrial Engineering Co., et al.Cases Nos. 39-CD-26,27,28.October 992,1957DECISION AND DETERMINATION- OF DISPUTEThis proceeding arises under Section10 (k) of the Act, which pro-vides that"whenever it is chargedthat -any person has engaged inan unfair labor practicewithin themeaning of paragraph (4) (D)119 NLRB No. 16. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 8 (b), the Board is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shallhave arisen. . . ."On April 17, 1957, Bellco Industrial Engineering Co., herein calledBellco Engineering, and Pittsburgh-Des Moines Steel Co., hereincalled Pittsburgh Steel, filed with the Regional Director for the Six-teenth Region separate charges against International Longshoremen'sAssociation, Independent, herein called the ILA, South Atlantic andGulf Coast District, and its affiliated Locals 1758 and 1763.OnApril 18, 1957, Vogt & Conant Company, Tuloma Builders, Inc., AlJohnson Construction Company, Frederick Snare Corporation, K. J.Hargus Mechanical Contractors, Stein and Dawson, Inc., HarrisonConstruction Co., Exco, Inc., R. B. Butler, Inc., Coastal ElectricCo., and Commercial Contracting Co. filed charges against the above-named labor organizations. The charges alleged that the Respondentshad engaged in and were engaging in unfair labor practices withinthe meaning of Section 8 (b) (4) (D) of the Act, in that the Re-spondents had induced and encouraged the employees of the ChargingParties to engage in a strike or a concerted refusal to work in thecourse of their employment with an object of forcing or requiringBellco Engineering and Pittsburgh Steel to assign the work of unload-ing from barges building materials to be used by Bellco Engineeringand Pittsburgh Steel in connection with a construction project atthe Aluminum Company of America, Point Comfort Works, hereincalled Alcoa, to members of the Respondents rather than to employeesof Bellco Engineering and Pittsburgh Steel.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and, after consolidating the casesfor purposes of hearing, provided for a hearing upon due notice toall parties.'The hearing was held before Edwin Youngblood, hear-ing officer, on May 2, 3, and 6, 1957, at Houston, Texas.All partiesappeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evidencebearing on the issues.All parties waived any notice of hearing towhich they may have been entitled.The rulings of the hearing of-ficer made at the hearing are free from prejudicial error and arehereby affirmed.'Order consolidating cases, notices of charges filed,and notice of hearing were servedon the Charging Parties,the Repondents, and on Alcoa at its construction project, PointComfort, Texas,and on the following labor organizations:Iron Workers Local 510, PipeFitters Local 790, International Brotherhood of Electrical Workers,Local 278,Boiler-makers Local 577, and Building Trades Council, AFL-CIO, Corpus Christi, Texas. Inaddition,the following interested parties entered an appearance:Operating EngineersLocal Union No. 450,and International Brotherhood of Electrical Workers, Local Union 66.Motion to intervene by the Electrical Workers, Local 66 was granted on the ground that ithas members affected by the work stoppage. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION61Pursuant to the provisions of Section 3 (b) of the =National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Rodgers].Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.The businesses of the Charging PartiesThe parties stipulated that the Aluminum Company of America, inconnection with its Point Comfort, Texas, works, had shipped out-side the State of Texas during the past months and/or during theyear 1956 goods valued in excess of $1,000,000.The parties further stipulated that the Charging Parties are eithersubcontractors under Alcoa, the general contractor, or subcontractorsunder the prime subcontractor, and that the volume of their businessesin connection with the Alcoa construction project at Point Comfort,Texas, was as follows :Pittsburgh-Des Moines Steel Co. is a Pennsylvania corporationengaged in design, steel fabrication, warehousing, and commercialconstruction.During the calendar year of 1956, the company's grossprofit was in excess of $40,000,000.During the same period the com-pany has performed under a contract work for Alcoa in excess of$8,000,000.Bellco Industrial Engineering Co. is a corporation organized in theState of Texas. It is engaged in industrial construction and main-tenance and repairs of industrial plants.During the company's fiscalyear from March 1, 1956, to March 1, 1957, it has performed work forAlcoa, such work valued in excess of $1,000,000. Its gross revenuefor its past fiscal year was in excess of $2,000,000.Vogt & Conant Company is a corporation organized under the lawsof the State of Ohio. It is engaged in the erection of structural steeland machinery.During the past 12 months it has performed workfor Alcoa valued in excess of $1,000,000. Its gross revenue for thesame period has been in excess of $2,000,000.Al Johnson Construction Company, a Delaware corporation, is en-gaged in industrial and heavy construction work.During the com-pany's past fiscal year, which was the calendar year 1956, it has per-formed work for the Aluminum Company of America at its Mary-ville,Tennessee, plant valued in excess of $1,000,000, and its grossrevenue was in-excess of $5,000,000.Frederick Snare Corporation, a Delaware corporation, has per-formed work for the Alcoa project in excess of $1,000,000. Its grossrevenue for the same period was in excess of $10,000,000. 62DECISIONSOF NATIONAL LABORRELATIONS BOARDStein and Dawson, Inc., a Texas corporation, is engaged in plumb-ing, heating, and air-conditioning work.During the company's fiscalyear, which ended September 30,1956, it performed work for the Com-mercial Contracting Co. of San Antonio, Inc., in connection with theAlcoa project, valued inexcessof $85,000.It also performed workfor the Noser Construction Company in connection with the U. S.Naval Landing Field, Port Isabel, Texas, valued in excess of $150,000.Harrison Construction Co., a Delaware corporation, is engaged inthe construction of plants, dams, highways, and airports.During thepast fiscal year it performed work at the Alcoa project valued inexcessof $2,000,000.Exco, Inc., is a Texas corporation engaged in dirt moving, paving,and road construction.During the past 12 months it performed workfor the Alcoa project valued in excess of $200,000. Its gross revenueduring the same period was in excess of $1,000,000.R. B. Butler, Inc., is a Texas corporation engaged in the construc-tion of commercial and industrial buildings.During the past 12months it has performed work for Alcoa in excess of $1,000,000.Coastal Electric Co., a Texas corporation, is engaged in industrialand commercial work in connection with electrical construction.During the past 12 months it has performed work on the Alcoa projectfor Commercial Contracting Co. in excess of $100,000.CommercialContracting Co., itself, shipped goods outside the State of Texasduring the past 12 months valued in excess of $50,000.On the basis of the foregoing facts we find that the Charging Partiesare engaged in commerce within the meaning of the Act, and that itwill effectuate the policies of the Act to assert jurisdiction herein .22.The labor organizations involvedInternationalLongshoremen's. Association, Independent, SouthAtlantic and Gulf Coast District, and Locals 1758 and 1763; UnitedAssociation of Plumbers and Pipe Fitters, Local 790; InternationalBrotherhood of Electrical Workers, Local Union 278; Hoisting andPortable Operating Engineers, Local Union 450; International Broth-erhood of Teamsters, Warehousemen, Chauffeurs, et al., Houston LocalUnion ; International Association of Bridge and Structural IronWorkers, Local Union 510; International Association of Sheet MetalWorkers,, Galveston, Texas, Local ; International Union of Brick-layers, Victoria, Texas, Local; International Hod Carriers Union andAssociation, Local Union 1179; International Association of Carpen-ters, Joiners, et al., Local Union 1423; International Union of Paintersand Paperhangers, Local Union 735; International Union of In-sulators, Asbestos Fixtures, et al., Local Union 489; International Pile2 JonesboroGrain Drying Cooperative,110 NLRB 481;Whippany Motor Co., Inc.,115NLRB 52;The T.H. Rogers Lumber Company,117 NLRB 1732. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION63Drivers Union, Houston, Texas, Local Union; International Mill-wrights Union, Corpus Christi, Texas, Local Union; InternationalBrotherhood of Boilermakers, Iron Ship Builders, et al., Local Union577; and International Brotherhood of ElectricalWorkers, LocalUnion 66, are labor organizations within the meaning of Section 2(5) of the Act.3.The disputea.The factsThe jurisdictional dispute between the Respondents and the variousnamed craft unions arose over the assignment of the work of unload-ing from barges construction materials consigned to subcontractorsengaged in work on the Alcoa project. The Longshoremen claimedthat the work of unloading barges by tradition and custom belongedto them.The craft unions on the other hand took the position thatthe employers engaged on the project were free to assign the work ofunloading construction materials to those of their employees, mem-bers of craft unions, who use these materials in their work.Alcoa,who acted as a general contractor, had no craft employees of its ownemployed at the project, and therefore was not involved directly inthe dispute.The Employers involved directly in the dispute werefour subcontractors, to whom various construction materials wereconsigned to be installed at the project by members of craft unionsemployed by them.Of these, Coastal Electric Co. was the first one to use its own elec-tricians to unload from barges the electrical equipment to be installedby the contractor at the project. In April 1957, shortly before thepicketing began, the company also informed its electricians, membersof the Electrical Workers Union, that in the future the work of un-loading the electrical equipment to be used by them would be assignedto them.When Pittsburgh-Des Moines began its operations on theAlcoa project in 1956, on several occasions it used its own boiler-makers and ironworkers to unload structural steel and plate steelconsigned to the project.Following this pattern, Bellco Engineeringand Vogt-Conant assigned the work of unloading pipes and partsof tanks to their pipefitters, ironworkers, and boilermakers.In December 1956 the Respondents, in an attempt to change thesework assignments, arranged for a conference with Job Manager Dar-row of Pittsburgh Steel. They informed Darrow that the work of un-loading barges at the Alcoa dock as waterborne commerce belongedtraditionally to longshoremen and that they would like to have itassigned to them.Darrow replied that Pittsburgh Steel was usingits own ironworkers and boilermakers for that work and that he sawno reason to change the work assignment.Darrow, nevertheless,referred them to Keefer, general construction superintendent of the 64DECISIONSOF NATIONALLABOR RELATIONS BOARDAlcoa project, for a final decision.A meeting with Keefer could notbe arranged. until February 1957.By that time two barges with theconstruction material arrived and were unloaded by members of thecraft unions.At the meeting Keefer told the Respondents' repre-sentatives that he could not arrange for the change in the assignmentof the unloading work to the Longshoremen because all of Alcoa sub-contractors were hiring only AFL people and that if this work wereto be assigned to the Longshoremen, the craft unions would call ajurisdictional strike.Keefer, however, agreed to attempt to arrangea meeting with all parties concerned, including the craft unions, toconsider the matter.Shortly thereafter, Keefer gave up the idea ashe had been informed that the Ironworkers would set up a picket line,if the unloading work was assigned to the Longshoremen.The Respondents' efforts to secure the disputed work having provedunsuccessful, the Respondents in April 1957 decided to set up a picketline against the above-mentioned employers.With respect to the picketing, the parties stipulated at the hearingas follows :That on Monday, April 8, 1957, representatives and agents ofInternational Longshoremen's Association, Independent, and itsconstituent Local Unions 1758 and 1763, Port Lavaca area, es-tablished or caused to be established a picket at the intersectionof Texas State Highway No. 35 and the county road . . . and atthe intersection of Texas State Highway No. 35 and the South-ern Minerals Road; I that the pickets engaged in picketing ac-tivities at these two intersections on April 8 carried from 6: 30a. in. until about noon a picket sign reading : Jack Walton-Material-Contractor-Unfair to ILA Local 1758 and LU 1763-Port Lavaca area, and from about noon until about 4: 30 p. M.a picket sign reading Bellco Eng.-Contractor-Unfair to ILALocal 1758-LU 1763-Port Lavaca Area.That the picket sign named Bellco Industrial EngineeringCompany during the entire picketing activities which occurredat the two intersections on April 9.That on April 10 there was one picket ' at each of the aboveintersections engaged in picketing activities.The picket carrieda sign reading: Pittsburgh-Des Moines-Contractor-Unfair toILA Local 1758-LU 1763-Port Lavaca Area; and that the3A map, in evidence, of the general area of the Alcoa project at Point Comfort, Texas,shows the seven potlines, either completed or in the process of completion, and theAlumina Plant. It shows 2 entrances to the project : an entrance to the construction siteof the Alumina Plant located at the intersection of the Texas State Highway No. 35 andthe county road, and the entrance to the construction site of the 7 potlines, which islocated at the intersection of the above highway and the Southern Minerals Road. InApril 1957, the- four subcontractors involved in dispute were engaged in construction ofthe Alumina Plant and their employees were normally using the county road entrance asthe closest to the Alumina Plant. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION65picketing directed against Pittsburgh-Des Moines Steel Companycontinued on April 11,12, 15, 16,17, 18 and for the most part ofApril 19 on each of said days.With respect to the object of the picketing, the parties stipulatedthat it was to "force or require" the above-named contractors "toassign thework of unloadingcertain construction materials frombarges at the Alcoa dock, which materials were to be used by saidcontractors in connection with the construction project at the Alumi-num Company of America, Point Comfort, Texas plant, to individualswho are members of the International Longshoremen's Association,Independent,its constituent local unions numbers 1758 and 1763,rather than to employees of said contractors,who at the time picketingcommenced had been assigned the work of unloading from barges theconstruction materials referred to above."With respect to the effect of the picketing which lasted from April 8to April 19, inclusive,the parties stipulated that"some or all of theemployees of the above-mentioned contractors honored the said picketlines by refusing to cross said picket.lines to the aforementioned jobsites during the course of said picketing."Witnesses for the Charg-ing Parties, who testified without contradiction, left no doubt as tothe effectiveness of the picketing.Thus,as a result of the picketing,craft employee's of Bellco'Engineering stopped all work, includingthe unloading of the barge that was partly unloaded on April 6 bythe pipefitters, for-the duration of the picketing.The picketing "cur-tailed 'all work" for the duration of the picketing of R. B. Butler,Inc.,which at the timeemployedbetween 225 and 250 craftsmen.During the first 'week of picketing, all craft employees of PittsburghSteel, except ironworkers,refused to cross the .picket lines..Duringthe second week, boilermakers.and ironmakers crossed the picket lines,but as the operating engineers were still honoring the picket lines, theywere unable to perform their'normal services.At Al Johnson Con-struction Company none of its 400 to 450 employees,except iron-workers, showed up for work during the 2 weeks of picketing, although,the company at no time had engaged in any unloading operationsfrom barges, nor had any discussion with any of the ILA representa-tives concerning this matter.The picketingcontinued at the Southern Minerals Road entranceuntil 4 p. m. on April 18 and at the county road entrance until 2 p. in.on April19,when it was discontinued pursuant to an agreementbetween the Respondents and the contractors involved.This agree-ment,inter alia,provided that "all work assignments made to craftemployees will be continued without change;provided,however, thatsuch assignments are subject to change by said contractors by' theDetermination of Dispute Order issued by the National Labor Re:-476321-58-vol. 119-6 66DECISIONSOF NATIONAL LABOR RELATIONS BOARDlations Board." It further provides that the Respondents and thecontractors "agree to cooperate with the National Labor RelationsBoard with a view toward an early setting of a 10 (k) hearing."b.Contentions of the partiesThe Employers and the craft unions involved in the jurisdictionaldispute with the Respondents over the work assignment contend thatby the above-described conduct the Respondents violated Section 8(b) (4) (D) of the Act.The Respondents do not claim that the Employers involved in thedispute have failed or were failing to conform to an order or certifica-tion of the Board determining the bargaining representatives for theemployees performing such work at any time material herein.Nordo the Respondents claim that they or either of them have now orat any time material to the charges filed herein have had any formof agreement, oral or otherwise, or any form of contractual relation-ship with any of the above-named Employers pertaining to or relat-ing to the work in dispute herein, or that any members of either ofthe Respondent Local Unions 1758 or 1763 worked for Alcoa or anyof its contractors on its project at Point Comfort, Texas.The Re-spondents, however, do contend that they are entitled to the disputedwork because by tradition and custom in the South Atlantic andgulf coast area such work has been performed by Longshoremen.In addition to the oral testimony purporting to support this conten-tion, the Respondents rely upon the ILA constitution which providesthat jurisdiction of the ILA "shall include all work done directly andindirectly in connection with loading and unloading operation of allfloating structures . . . whether they be conducted on docks, piers,marine warehouses, or on board vessels . . ." and upon various agree-ments between the owners and operators of seagoing vessels andbarges in that area and the ILA, defining "longshore work."The Boilermakers, Ironworkers, Plumbers, and Electrical Workerslocal unions take the position that (1) the Employers involved in thedispute made definite and firm assignments of the work of unloadingmaterial and equipment to their employees on a craft basis in thateach of the particular groups of craft employees involved was as-signed to unload material and equipment they were to work on orwith, and (2) such assignments were made by the said Employerspursuant to an agreement written or otherwise with one or more ofthe local AFL craft unions named above. They ask, therefore, thatin accordance with the recent decision of the Court of Appeals for theThird Circuit. inN. L. R. B. v. United Association of Journeymenand Apprentices of the Plumbing and Pipe fitting Industry of theUnited States and. Canada, Locals 420 and 428, AFL (Frank W. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION67Hake),242 F. 2d 722, the Board should also make a determinationthat the said craftunions areentitled to the disputed work.The Employers and the craft unions further contend that as theRespondent Unions neither represent any of the employees of thecontractors involved in the dispute nor have any contractual or otherlawful basis upon which to predicate a demand for assignment ofparticular work tasks, the issue of tradition and custom in the industrywith respect to unloading operations is irrelevant.They move, there-fore, to strike all of the testimony and other evidence concerning tra-dition and custom in the area in unloading ships and barges. In thealternative, and if the Board should deny the motion to strike, theyask the Board to reopen the hearing to permit them to introduce evi-dence as to custom and tradition with respect to the assignment ofthis work to members of the craft unions.c.Merits of the disputeIt is well established that an employer is free to make work assign-ments without being subject to strike pressure of a labor organiza-tion, unless the employer is failing to conform to an order or certifica-tion of the Board, or unless the employer is bound by an agreementto assign the disputed work to the claiming union .4 There exists nosuch order or certification with respect to the disputed work involvedherein.The Respondents, however, contend that the Employers werenot free to make the work assignment to members of the craft unions,because by tradition and custom in the maritime industry membersof the Respondents are entitled to this work.We find no merit inthis contention and hereby grant the Employers' and the craft unions'motion to strike out evidence as to tradition and custom in the in-dustry.Where, as here, a union with no bargaining or representativestatus makes demands on an employer for the assignment of workto the exclusion of the employer's own employees, who are perform-ing the work, the evidence as to tradition or custom in the industryis irrelevant.The Board said in theJuneau Sprucecase :We turn now to the Respondent's contention that in any event,ILWU members have a "right" to load the Company's bargesbecause that work is "traditionally" longshore work. Inasmuchas we have found that the ILWU neither represented any of theCompany's employees nor had any certification, or contractualor other lawful basis upon which to predicate a right to the assign-4 International Longshoremen'sand Warehousemen's Union (Juneau Spruce Corpora-tion),82 NLRB 650,660;Local 16,International Longshoremen's and Warehousemen'sUnion (Denali-MCCray Construction Company),118 NLRB 109;Bay Counties DistrictCouncil of Carpenters, et al. (Associated Home Builders of San Francisco,Inc.),115NLRB 1757;General Drivers,Warehousemen and Helpers,Local Union No.968, etal.(Farnsworth A Chambers Co., Inc.),115 NLRB 617, 620. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of these particular work tasks, we find it unnecessary toconsider the so-called tradition or custom alleged with respect tosuch work tasks.'Accordingly, we find that the Respondents are not entitled by meansproscribed by Section 8 (b) (4) (D) to force or require Bellco In-dustrial Engineering Co., Pittsburgh-Des .Moines Steel Co., Vogt &Conant Company, and Coastal Electric Co. to assign the disputedwork to its members rather than to their employees who are membersof craft unions.However, we are not by this action to be regardedas assigning the work in question to the members of local unions ofBoilermakers, Ironworkers, Pipefitters, and Electricians.The Charging Parties and the craft unions introduced in evidencetestimony and certain contracts purporting to show that the assign-ment of the disputed work to members of the craft unions had beenmade by the Employers pursuant to certain verbal and/or writtenagreements with the craft unions.They contend that for this reasonthe Board should make an affirmative determination that the craftunions are entitled to the disputed work.However, for the reasonsset forth in theMoore Drydock Company 5case,we will limitour determination solely to the question as to whether or not the Re-spondents have the right to demand the assignment of the disputedwork to their members.'DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon theentire record in this case, the Board makes the following determina-tion of dispute pursuant to Section 10 (k) of the Act.1.International Longshoremen's Association, Independent, SouthAtlantic and Gulf Coast District, and Locals 1758 and 1763 and theiragents are not and have not been entitled, by means proscribed bySection 8 (b) (4) (D) of the Act, to force or require Bellco Indus-trialEngineering Co., Pittsburgh-Des Moines Steel Co., Vogt &Conant Company, and Coastal Electric Co. to assign the work ofunloading barges at the dock of the Aluminum Company of America,Point Comfort, Texas, to members of said unions rather than to theirown employees who are members of craft unions.5 Lodge68of the International Association of Machinists,etal.(Moore DrydockCompany),81NLRB 1108;see alsoLos Angeles Building and Construction TradesCouncil(Westinghouse Electric Corporation),83 NLRB 477, 482.6InDenali-McCray Construction Company,118 NLRB 109,the Board respectfully notedits disagreement with the decision of the Court of Appeals for the Third Circuit in theHakecase earlier cited.Although theHakedecision is consistent with views expressed inhis own dissents in early 10(k) cases as to the obligation of the Board to make a realdetermination of jurisdictional disputes,Member Murdock deems himself bound by thedecision of a majority of the Board not to accept theHakedecision and to adhere toestablished practice in the disposition of jurisdictional dispute cases. MONSANTO CHEMICAL COMPANY692.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, International Longshoremen's Association, In-dependent, South Atlantic and Gulf Coast District, and Locals 1758and 1763, and their agents shall notify the Regional Director for theSixteenth Region in writing whether or not they will refrain fromforcing or requiring Bellco Industrial Engineering Co., Pittsburgh-Des Moines Steel Co., Vogt & Conant Company, and Coastal ElectricCo. by means proscribed by Section 8 (b) (4) (D) of the Act, to as-sign the work in dispute to members of International Longshore-men's Association, Independent, South Atlantic and Gulf Coast Dis-trict, and Locals 1758 and 1763 rather than to employees of BellcoIndustrial Engineering Co., Pittsburgh-Des Moines Steel Co., Vogt& Conant Company, and Coastal Electric Co.Monsanto Chemical Company(John F. Queeny Plant)andLocalNo. 562, United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIO,Petitioner.CaseNo. 14-RC-3164.October 22,1957DECISION AND ORDEROn January 28, 1955, the Petitioner duly filed a petition underSection 9 (c) of the National Labor Relations Act.'The RegionalDirector dismissed this petition on March 3, 1955, on the ground thatit sought to sever a unit which was inappropriate for bargainingpurposes.Thereafter, on April 7, 1955, the Board reinstated the pe-tition and a hearing was held before William F. Trent, hearing officer.The Board, on March 7, 1956, dismissed the above petition on theground that the Petitioner had permitted its compliance with Section9 (g) of the Act to lapse,' and, in January 1957, the United StatesDistrict Court for the District of Columbia dismissed a proceedinginstituted by the Petitioner to require the Board to decide the caseon the merits 3Thereafter, on February 8, 1957, the Petitioner filed the instantpetition, seeking to sever the same classifications of employees as ithad sought in the prior proceeding, from the existing plantwide unitat the Employer's Queeny plant in St. Louis, Missouri, represented bythe Intervenor.'A hearing upon this petition was held before Wil-'Case No. 14-RC-2701.2Monsanto Chemical Company(John F. Queeny Plant),115 NLRB 702.3 Local562,United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL-CIO v. Leedom et al.,39LRRM 2356(D. C., D. C.).'Local#16,InternationalChemicalWorkers Union,AFL-CIO, hereincalled theIntervenor,was permitted to intervene in this proceeding on the basis of its contractualinterest.119 NLRB No. 6.